    Case 1:19-cv-00660-MKB-PK Document 200 Filed 07/08/21 Page 1 of 3 PageID #: 1476




(212) 373-3118

(212) 492-0118

lelynch@paulweiss.com




           July 8, 2021




           VIA ECF
           Honorable Margo K. Brodie
           United States District Court
           Eastern District of New York
           225 Cadman Plaza East
           Brooklyn, New York 11201

           Re: Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19-cv-
           00660 (E.D.N.Y.)

           Dear Judge Brodie:

                           I write to update the Court on the parties’ ongoing efforts to address
           several of the important issues raised in this litigation through mediation.

           I.     Background

                          I have continued to receive call and videoconference data from the parties.
           I continue to be in communication with the Federal Defenders, Inc. (“Plaintiff”) and their
           counsel, and the government and representatives of the Metropolitan Detention Center
           (“MDC”) and Metropolitan Correctional Center (“MCC”).
Case 1:19-cv-00660-MKB-PK Document 200 Filed 07/08/21 Page 2 of 3 PageID #: 1477


                                                                                                                     2

                    My communications with the Federal Defenders and the government
     focused on the following topics:

                         1.       The current status of in-person legal visitation at both institutions.

                     2.     The execution of the current protocol for scheduling and placing
     attorney-client phone calls at the MDC and the MCC.

     II.        Telephonic Contact

                     The parties continue to schedule and facilitate legal phone calls under the
     Court Protocol for Attorney Calls and Teleconference Hearings. Pursuant to the
     Protocol, attorney-client calls were scheduled by Federal Defenders for afternoon slots of
     one-half hour each from 12pm to 3pm at the MDC and 1 to 3:30 pm at the MCC. As
     Your Honor is aware, the parties have also made efforts to expand legal call hours
     beyond the times provided in the Protocol. See ECF Nos. 70 & 76.

                A.       MCC

                     According to the information received from the parties, MCC scheduled
     49 calls between July 1 and July 7, 2021. 44 calls were completed, three calls were not
     completed for logistical reasons,1 one call was attempted, and one call was not completed
     for an unknown reason. We are working with the parties to gather more information
     about this call. Additionally, Federal Defenders report some scheduling issues this week.

                B.       MDC

                    According to the information received from the Federal Defenders, MDC
     scheduled 138 calls between July 1 and July 7, 2021.2 103 calls were completed, 24 calls
     we are unaware of their outcome,3 and 11 calls were not completed for unknown reasons.
     We are working with the parties to gather more information about these calls.
     Additionally, Federal Defenders report some scheduling issues this week.

     III.       Videoconferencing

                A.       MCC

                   According to the information received from the parties, MCC scheduled
     13 videoconferences between July 1 and July 7, 2021. 12 VTCs were completed and one
     VTC was not completed due to issues with the video terminal.



     1
            Logistical reasons include: one inmate refusing the call; one inmate not willing to wait; and one call
            was not completed because of scheduling issues with MCC.
     2
            We did not receive data from MDC for this week.
     3
            We did not receive data from the MDC for this week. These calls were reported by the Federal
            Defenders but their resolution is undetermined.
Case 1:19-cv-00660-MKB-PK Document 200 Filed 07/08/21 Page 3 of 3 PageID #: 1478


                                                                                                     3

               B.      MDC

                    According to the information received from the Federal Defenders, MDC
     scheduled 30 videoconferences between July 1 and July 7, 2021.4 25 VTCs were
     completed as scheduled, four VTCs we are unaware of their outcome,5 and one VTC was
     not completed for an unknown reason. We are working with the parties to gather more
     information about this VTC. Additionally, Federal Defenders report some scheduling
     issues this week.




                                                   Respectfully,


                                                        /s/ Loretta E. Lynch
                                                   Loretta E. Lynch


     cc:       Sean Hecker, Kaplan, Hecker & Fink
               Seth D. Eichenholtz, U.S. Attorney’s Office (E.D.N.Y.)
               Sean Greene, U.S. Attorney’s Office (E.D.N.Y.)
               Matthew J. Modafferi, U.S. Attorney’s Office (E.D.N.Y.)
               Jeffrey Oestericher, U.S. Attorney’s Office (S.D.N.Y.)
               David Jones, U.S. Attorney’s Office (S.D.N.Y.)




     4
           We did not receive data from MDC for this week.
     5
           We did not receive data from the MDC this week. These VTCs were reported by the Federal
           Defenders but their resolution is undetermined.
